First of all, I
should like to extend congratulations to the President on
his election.
My colleague Foreign Minister Kinkel, on behalf of
the European Union, has just given a broad overview of
our approach to the United Nations. The great challenges
which the United Nations faces today are well
summarized in his statement.
The idea that the world is divided into a North and
a South with greatly diverging interests is being replaced
by a growing awareness that the fundamental problems
we face are common, global problems - to ensure
sustainable development, to protect our environment, to
solve the population problem, to prevent social
20


disintegration, to uphold justice and to protect the dignity
of the human person.
The United Nations will have to play a central role in
our common efforts to find answers to these global
problems. There is a need for coherent, integrated policies
for problems which have so far been treated largely as
separate questions - problems of peace and security,
development, trade, democracy and human rights, the
environment. The United Nations "Agenda for Peace" and
its agenda for development are closely connected.
By building on its comparative advantages the United
Nations can play its role as the primary institution for
global international cooperation which is envisaged in its
Charter. We, the Member States, will have to enable the
United Nations to do so.
Are we really providing this body with the necessary
means to live up to expectations? It has become
fashionable, when expectations are not met, to blame
shortcomings on the United Nations itself. I tend to take a
different view. Member States are to be blamed at least as
much as the Organization which struggles as our faithful
servant. Rather than making the United Nations our
scapegoat, Member States have first of all to make an
honest and serious effort, through timely and full payment
of financial contributions, to provide it with the means to
play the role we expect it to play.
But we need a change in attitude as well. As
inhabitants of the global village, we can no longer remain
indifferent to the fate of our fellow human beings, even if
they live on a different continent. CNN brings their
problems right into our living rooms, visible, immediate,
inescapable. Rwanda, Haiti and former Yugoslavia, Goma
and Vukovar - tragedies such as these touch the conscience
of citizens in all parts of the globe.
How do we respond to this? The prerequisites for
successful action by the United Nations are credibility and
legitimacy. To put it differently: the United Nations must
become an institution in which all peoples of the world are
fairly represented and have a fair say in decision-making.
There must be a balance between burdens and benefits for
all and, most importantly, there must be an awareness at the
level of both Governments and individuals that the United
Nations can make a difference.
The paradox is that the distance between decision-
makers and those represented seems to grow, in spite of the
increase in the speed and volume of communications. This
does not affect solely the credibility - and therefore the legitimacy -
of the United Nations. The credibility of State structures
at the national level is equally at stake.
Everywhere in the world, including in what used to
be called the first, the second and the third worlds, we see
a profound cynicism about government and Governments.
This is partly due to the fact that certain expectations
cannot any longer be met. The power of Governments
has been diminished because many important activities,
especially in the economic sphere, have moved from
Government into private or corporate hands. They are
not quite outside the sphere of direct action of
Governments and, for that matter, of the United Nations.
However, a substantial part of this widespread
cynicism stems from the perception of a lack of common
decency, from the feeling that Governments and
institutions work for their own good in the first place and
that the interest of the people whom they are supposed to
serve comes second.
In this respect I think we can take heart from the
success of the International Conference on Population and
Development held recently at Cairo. That success was
built on a formula that essentially amounted to common
decency, namely, to face the population problem not
through coercion and discrimination but by giving people
the means to follow, freely and responsibly, the path of
their own choice. This should serve as an example for us
as Governments with regard to other matters as well.
If we apply the criteria of fairness and decency to
the United Nations, then it is clear that major adjustments
are needed. In some fields work on this task has started
and a number of preliminary steps have been taken - for
instance, the appointment of an inspector general. We
should not deceive ourselves, however, into believing that
everything is therefore well. Good bookkeeping is
essential, but fraud never constituted the core of the
United Nations problem. Even good management,
immensely important though it is, is only a necessary
tool.
Let me mention some of my priorities for an agenda
for a revitalized United Nations. The tremendous
increase in peace-keeping operations clearly signals a
change in the role of the Security Council. The emphasis
is more and more on cooperative crisis management,
resolution and prevention in various regional conflicts.
The permanent members of the Council are expected to
take a leading role when countries are requested to
21


contribute the means needed to implement the Council’s
decisions. In this new era the yardstick for great-Power
status is no longer the number of nuclear bombs but now
the concrete contribution that a country is prepared and able
to make to the cooperative effort to stem the tide of war,
misery and poverty in the world.
For this reason the Netherlands is in favour of the
admission of Germany and Japan to the Security Council as
permanent members. Both countries have an impeccable
record as Members of the United Nations. They have
expressed their willingness to shoulder a larger part of the
common burden, and they have the power and the means to
do so. Their permanent presence on the Security Council
would therefore significantly strengthen the authority and
capabilities of the United Nations as a whole. The question
of equitable representation of various geographical regions
will also have to be addressed for the sake of the Council’s
legitimacy in the eyes of the world at large. All in all, we
believe that it is possible to achieve consensus on an
expansion to a total number of seats somewhere in the low
twenties. This would indeed be a most significant step
towards improving the credibility and legitimacy of the
United Nations.
At least as important however is enhanced
transparency and closer coordination between the Security
Council and the United Nations membership at large. My
own country’s position may illustrate this point. The
Kingdom of the Netherlands is de facto the eleventh highest
contributor to the budget of the United Nations. We are in
tenth position in terms of the numbers of military personnel
contributed to peace-keeping operations, yet we are not
involved in the Council’s decisions in which the mandates
and modalities of these operations are laid down.
As in government, there should be no taxation without
representation. The members of the Security Council have
to remember that they exercise their authority on behalf of
the entire membership of the Organization. For that
purpose they need the confidence of the General Assembly.
The Council can no longer operate as an exclusive club.
Therefore the Netherlands is in favour of the creation of a
subsidiary organ of the Council, where all aspects of peace-
keeping operations could be discussed with major troop
contributors.
Moreover, we join those who call for systematic and
independent reporting and evaluation of peace-keeping
operations. The reports should not end up, labelled
"Confidential", in the desks of the United Nations
bureaucracy. Those who contribute and the people whom
they represent have a rightful claim to this information.
On this score as well, the principle of accountability must
urgently be introduced in the interest of the overall
credibility of the United Nations.
Another area with important potential for improving
the working of the United Nations system is that of the
regional organizations. Together with Germany, the
Netherlands has argued for a more active role for the
Conference on Security and Cooperation in Europe
(CSCE) as the regional United Nations arrangement for
Europe. I strongly believe that the United Nations should
apply what the European Union calls subsidiarity. This
principle means that the higher level should not deal with
matters that can be dealt with satisfactorily at the lower
and more specialized level. Responsibility should be
exercised as close as possible to the grass roots.
European countries should try to solve their own
problems in the framework of the CSCE before dropping
them into the lap of the United Nations. This, however,
remains a matter for voluntary regional cooperation, and
in no way detracts from the primary responsibility of the
Security Council.
In Africa, we see encouraging signs of a
development in the same direction. In the framework of
the Organization of African Unity, as well as at regional
and subregional levels, efforts are being made to develop
a regional peace-keeping capacity. These initiatives
deserve our wholehearted support. On the other hand, the
Netherlands shares the concern of these countries that
self-reliance in this domain should not cut them off from
assistance and active involvement by the international
community through the United Nations.
In Rwanda, for instance, African countries are
contributing most of the personnel for the operation of the
United Nations Assistance Mission for Rwanda
(UNAMIR). Other United Nations Members have
provided equipment, logistical and financial support and
transportation. The Netherlands has made a contribution
in matériel to match the deployment of a peace-keeping
contingent by Zambia. This may provide a model for
more permanent, structural means of practical cooperation
between countries in the region and those outside - a kind
of mutual adoption arrangement.
Much has been said about the need for an enhanced
early-warning capacity. In fact, in most cases the
information was available before crises erupted into
violence. But, as the former Yugoslavia has
demonstrated, early warning is not sufficient if States are
22


not willing and ready to undertake early action once a
potential crisis has been identified.
A similar remark can be made about the United
Nations system of stand-by forces. This is an excellent
idea, and the system may serve as a useful database for the
United Nations. But it is no guarantee of greater efficiency
in all circumstances. In connection with Rwanda, the
system was put to the test for the first time. The results of
that test were extremely discouraging. None of the
countries that had indicated possible contributions were
willing to provide troops for rapid deployment. What is the
use of an instrument if the political will to use it is lacking?
Regrettably, lessons are drawn mostly when it is too
late. The human tragedy in Rwanda will always remain a
shame for the international community. Collectively, we
must acknowledge that we had ample warning of impending
disaster and that we could have done more to prevent the
genocide. In this context I have been struck by the words
of a high-ranking United Nations official:
"A mechanized brigade deployed in Kigali within 7 to
14 days might have stabilized the situation."
If this is true, then the moral dimension of our failure to
provide the United Nations with the necessary means
becomes all too apparent. If deploying a brigade could
have prevented the indiscriminate slaughter of many
hundreds of thousands, what prevented us from doing so?
Let us face it: the reason for our inaction was neither
lack of means nor lack of time. The reason was that, under
the circumstances, no Government was prepared to risk the
lives of its citizens. The physical danger was considered
too high.
How can we resolve this dilemma? Hand-wringing
will not absolve us from our responsibility in a situation of
genocide. Either we act upon our feeling of horror and
indignation, or we stop moralizing. If Member States are
not in a position to provide the necessary military
personnel, will it then not become unavoidable for us to
consider the establishment of a full-time, professional, at all
times available and rapidly deployable United Nations
brigade for this purpose - a "United Nations Legion" at the
disposal of the Security Council? Such a relatively small,
international, all-volunteer "fire brigade" may enable the
United Nations to save lives in situations such as Rwanda.
Its establishment could help to solve the dilemmas that we,
Governments, face when trying to come to grips with the
phenomenon of the failed State.
Of course, the preferable way to deal with conflicts
is by preventing them. In Europe, the discreet activities
of the High Commissioner for National Minorities
appointed by the Conference on Security and Cooperation
in Europe, and those of other actors, have undoubtedly
played a crucial role in defusing potential crises in the
Baltic and other regions. It is a fact of life in politics that
solutions and happy endings quietly achieved do not
attract the same attention as failures and disasters.
Trusted and respected personalities could play a similar
role in other regions. As Minister Hurd said last year:
for the expense involved in the deployment of one
battalion of peace-keepers, the Secretary-General can send
a great many personal representatives.
I also wish to say a few words about the aftermath
of conflicts that could not be prevented: the punishment
of those responsible for crimes against humanity. It is of
the utmost importance not only that these terrible crimes
be condemned by the international community but also
that those responsible for these crimes, as well as the
actual perpetrators, be prosecuted. Strangely enough, this
was done only at the end of the Second World War. But
now at last we see the establishment of an international
tribunal for crimes committed in the former Yugoslavia
and the start of a broad discussion on a future tribunal for
Rwanda.
Punishment of war criminals and ethnic cleansers is
not a matter of revenge. It is a matter of justice and also
a matter of deterrence. Impunity encourages future
crimes against humanity. We therefore strongly support
both tribunals; as well as the early establishment of an
international criminal court that will exercise jurisdiction
with regard to serious crimes of international concern.
With the introduction of a draft statute for such an
international criminal court, a major step forward has
been made.
In closing, let me emphasize my fundamental point:
the credibility of the authority exercised by Governments
and by the United Nations. In the former Yugoslavia and
elsewhere, the world community has failed to stop the
breakdown of civil society and the descent into barbarity.
Such failures undermine people’s belief in the authority
of the United Nations, in the authority of regional
organizations, in the authority of Governments, and
indeed in public authority as such. The authority of a
national Government does not depend only on its own
credibility; it also depends on the credibility of the wider
international authority in which it participates. Therefore,
it is in our own national interest to uphold that wider
23


authority. We can only do this if we provide the United
Nations with the tools it needs to face its daunting task.
